Civilian pay; reduction-in-force; presumption supporting administrative action; retention rights; competitive area; discretionary promotion authority. — Plaintiff, an employee of the National Aeronautics and Space Administration assigned to the Lyndon B. Johnson Spacecraft Center near Houston, Texas, seeks back pay following his reassignment from a GS-14 to a GS-12 position pursuant to a reduction-in-force (RIF) that saw his GS-14 position in the Public Affairs Office abolished. On September 24,1980 Trial Judge Mastín G. White filed a recommended opinion concluding that plaintiff is not entitled to recover. The trial judge found (1) that plaintiffs contention that the RIF was a sham designed to make possible the subsequent appointment of another to a GS-14 position in the Public Affairs Office is not supported by evidence in the record; (2) that plaintiff did not have the right to "bump” another GS-14 in *748the Public Affairs Office since plaintiffs retention rights were inferior to those of the incumbent; and (3) that plaintiff has not shown that he was entitled as a matter of legal right to a subsequent promotion. On July 7, 1981 the court, by order, adopted the recommended decision of the trial judge as the basis for its judgment in this case and dismissed the petition.